FILED
                           NOT FOR PUBLICATION
                                                                            OCT 18 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DEBRA LEGRIS; AVIANA LEGRIS,                     No.   20-56261

              Plaintiffs-Appellants,             D.C. No.
                                                 8:19-cv-00837-DOC-ADS
 v.

CAPISTRANO UNIFIED SCHOOL                        MEMORANDUM*
DISTRICT, a local educational agency,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                      Argued and Submitted October 6, 2021
                              Pasadena, California

Before: GRABER, CHRISTEN, and OWENS, Circuit Judges.

      Aviana Legris and her mother, Debra Legris, appeal the district court’s order

affirming the administrative law judge’s (ALJ) decision that Aviana did not qualify

for special-education services during high school pursuant to the Individuals with

Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq. The Legrises also


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
appeal the district court’s conclusion that Capistrano did not violate its Child Find

obligation or IDEA’s procedural requirements. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm the district court’s judgment.

      We review de novo the district court’s conclusions of law and its findings of

fact for clear error. L.J. v. Pittsburg Unified Sch. Dist., 850 F.3d 996, 1002 (9th

Cir. 2017). We afford “due weight” to state administrative proceedings, Van Duyn

ex rel. Van Duyn v. Baker Sch. Dist. 5J, 502 F.3d 811, 817 (9th Cir. 2007) (quoting

Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 206

(1982)), with particular deference to an ALJ’s administrative findings when “they

are thorough and careful,” Union Sch. Dist. v. Smith, 15 F.3d 1519, 1524 (9th Cir.

1994).

      1.     The Legrises argue the district court impermissibly deferred to the

ALJ’s decision. A district court reviewing an IDEA due process hearing gives

“less deference than is conventional in review of other agency actions.” J.W. ex

rel. J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 438 (9th Cir. 2010) (quoting

Ojai Unified Sch. Dist. v. Jackson, 4 F.3d 1467, 1471 (9th Cir. 1993)). But

deference to the ALJ’s findings is due where the findings are “thorough and

careful.” Capistrano Unified Sch. Dist. v. Wartenberg, 59 F.3d 884, 891 (9th Cir.

1995) (quoting Union, 15 F.3d at 1524). We deem the ALJ’s findings “thorough


                                           2
and careful when the officer participates in the questioning of witnesses and writes

a decision containing a complete factual background as well as a discrete analysis

supporting the ultimate conclusions.” R.B., ex rel. F.B. v. Napa Valley Unified

Sch. Dist., 496 F.3d 932, 942 (9th Cir. 2007) (internal quotation marks omitted)

(quoting Park, ex rel. Park v. Anaheim Union High Sch. Dist., 464 F.3d 1025, 1031

(9th Cir. 2006)). Here, the ALJ’s decision was “thorough and careful”; it included

“a detailed factual background and analysis” and the ALJ “explain[ed] her legal

conclusions thoroughly.” See J.W., 626 F.3d at 441. And as the district court

found, the hearing transcripts reflect the ALJ’s active involvement at the hearing.

See id.

      The Legrises further contend that “[t]he ALJ drastically misstated the issue

for the hearing.” Although the ALJ did not address whether Capistrano violated

IDEA’s procedural requirements, the district court did. The ALJ’s

“reorganization” of the issue was “inconsequential to the Student,” and there is no

reversible error. J.W., 626 F.3d at 442–43.

      2.     The Legrises also argue the district court did not afford Dr. Stephey’s

testimony “substantial deference under the treating physician rule” and that the

ALJ’s credibility finding was flawed. The Ninth Circuit has applied the “treating

physician rule” in Social Security appeals. See, e.g., Lester v. Chater, 81 F.3d 821,


                                          3
830–33 (9th Cir. 1995). But the Legrises offer no authority for the proposition that

we apply the rule to IDEA challenges, and we are aware of none. Even if we

applied the rule here, the ALJ carefully considered Dr. Stephey’s opinion and gave

clear and convincing reasons for disagreeing with it. Moreover, the ALJ based her

credibility finding on Dr. Stephey’s live testimony and demeanor, and her finding

was supported by the weight of other evidence questioning Dr. Stephey’s

conclusions. See Amanda J. ex rel. Annette J. v. Clark Cnty. Sch. Dist., 267 F.3d

877, 893 (9th Cir. 2001) (holding that we give “due weight” to an ALJ’s credibility

findings “so long as they are supported by the record”). The district court

permissibly deferred to the ALJ’s credibility finding.

      3.     Next, the Legrises contend that Capistrano violated its Child Find

obligation and IDEA’s procedural requirements. “Child Find” encapsulates a

school district’s duty to assess whether a child is eligible for special education once

the school district is on notice of a suspected disability. See, e.g., Timothy O. v.

Paso Robles Unified Sch. Dist., 822 F.3d 1105, 1119–20 (9th Cir. 2016); see also

20 U.S.C. § 1412(a)(3)(A); Cal. Educ. Code § 56301 (incorporating Child Find

into California law). A school district must follow various IDEA procedural

requirements when assessing a child’s special-education eligibility, see, e.g., 20




                                           4
U.S.C. § 1414(b)(2), but “a procedural violation cannot qualify an otherwise

ineligible student for IDEA relief,” R.B., 496 F.3d at 942.

      The Legrises first argue Capistrano did not act on notice of “Aviana’s visual

difficulties and their severe impact on her ability to read.” But the record lacks the

kind of warning signs that would trigger Capistrano’s obligation to assess Aviana

for an IEP before August 2017. The district court found that Capistrano

“conducted a thorough and multi-disciplinary assessment to address Aviana’s

ADHD” based on her parent’s request before she transferred to a Capistrano school

for her junior year. The court concluded that Capistrano “reasonably provided

Aviana with a Section 504 plan to address her diagnosed ADHD” and was not put

on notice of a “suspected disability.” The record supports this finding.

      The Legrises also argue that Capistrano violated IDEA when it assessed

Aviana for an IEP in her senior year because it failed to assess her “in the area of

developmental vision.” IDEA requires a school district to “use a variety of

assessment tools and strategies to gather relevant . . . information,” 20 U.S.C.

§ 1414(b)(2)(A), and to “review existing evaluation data on the child,

including . . . current classroom-based, local, or State assessments” to “identify

what additional data, if any, are needed” to determine a child’s eligibility,

§ 1414(c)(1). Capistrano reviewed “existing evaluation data,” conducted new


                                           5
cognitive and standardized tests, consulted Aviana’s instructors, observed her in

class, and determined that a separate visual assessment was not necessary.

Capistrano also reviewed Aviana’s reports from evaluators retained by her family

and discussed this data at an IEP meeting with Aviana’s parents. We agree with

the district court that the Legrises did not demonstrate a procedural violation of

IDEA.

      4.     Last, the Legrises argue the district court erred because Aviana met

IDEA’s eligibility requirements for special-education services. “A child is

substantively eligible for special education and related services if [s]he is a ‘child

with a disability.’” L.J., 850 F.3d at 1003 (quoting 20 U.S.C. § 1401(3)(A)). Here,

IDEA required a showing that by reason of a visual impairment, other health

impairment, or specific learning disability, Aviana “need[ed] special education and

related services.” Id. (citing 20 U.S.C. § 1401(3)(A)). Aviana could “not qualify

for special education services if support provided through the regular school

program [wa]s sufficient.” Id.; see also 20 U.S.C. § 1412(a)(5)(A); Cal. Educ.

Code § 56026(a)–(b).

      The Legrises argue that Aviana progressed in high school only “through

parent-funded special education [at Fusion] and related services” and that this

established her eligibility because “one-to-one instruction . . . was clearly special


                                            6
education.” But as the ALJ and district court recognized, the record shows that

Aviana ably accessed the general curriculum with only Section 504 plan

accommodations. Aviana consistently earned As, Bs, and Cs at Capistrano’s

schools and her reading fluency and comprehension scores remained average or

better. The district court correctly concluded that Aviana’s one-to-one instruction

at a private school was not “special education” that qualified her for IDEA benefits

or that Capistrano was required to match.

      The district court also found that Aviana was not substantively eligible for

IDEA benefits based on a vision impairment, other health impairment, or specific

learning disability. The Legrises argue that Aviana qualified for IDEA benefits

because Dr. Stephey diagnosed her with convergence insufficiency and treated her

with vision therapy. Aviana received vision therapy from Dr. Stephey, but the

parties dispute whether the convergence insufficiency diagnosis was credible.

Even if we assume a credible diagnosis, the district court correctly concluded that

the Legrises did not demonstrate that Aviana required services beyond

modification of the regular school program before or after she received vision

therapy and one-to-one instruction.

      As for an “other health impairment” or “specific learning disability,” the

Legrises point to little evidence or legal authority supporting their contention that


                                            7
Aviana met the eligibility requirements for either category. See 34 C.F.R. §

300.8(a)(1); see also 20 U.S.C. § 1401(3)(A)(i). And the record supports the

district court’s conclusion that Aviana adequately accessed the curriculum in the

regular classroom with her Section 504 accommodations. We affirm the district

court’s conclusion that Aviana was not eligible for special education services.

      AFFIRMED.




                                          8